Title: From James Madison to John Cotton Smith, 1 April 1806 (Abstract)
From: Madison, James
To: Smith, John Cotton


                    § To John Cotton Smith. 1 April 1806, Department of State. “The enclosed memorial of Messrs. Nicklin & Griffith and others respecting the intervention of Genl. Armstrong in their claim in the case of the New Jersey, the documents received with it, the extract of the Genl’s. letter of the 26 Novr. last, also enclosed, together with a copy of a letter of the 25 August to him from this Department, contain everything, which I have to communicate in consequence of your request of the 11th. Ult.

[not found]. The Memorial & its enclosures being too voluminous to be copied, and being therefore transmitted in original, I must request the favor of you to return them after the Committee have used them.”
                